Case 1:18-cv-23125-RNS Document 123 Entered on FLSD Docket 07/03/2019 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 1:18-CV-23125-RNS

   STATE FARM MUTUAL AUTOMOBILE
   INSURANCE COMPANY and STATE FARM
   FIRE and CASUALTY COMPANY,

   Plaintiffs,
                 v.

   HEALTH AND WELLNESS SERVICES,
   INC., BEATRIZ MUSE, LAZARO MUSE,
   HUGO GOLDSTRAJ, MANUEL FRANCO,
   MEDICAL WELLNESS SERVICES, INC.,
   NOEL SANTOS, ANGEL CARRASCO,
   JORGE RAFAEL COLL, PAIN RELIEF
   CLINIC OF HOMESTEAD, CORP., JESUS
   LORITES, AND JOSE GOMEZ-CORTES,

   Defendants.

   _____________________________________

   JORGE RAFAEL COLL,
   Counter-Plaintiff,

   v.

   STATE FARM MUTUAL AUTOMOBILE
   INSURANCE COMPANY and STATE FARM
   FIRE and CASUALTY COMPANY,
   Counter-Defendants.

                                               /

                      PLAINTIFFS’ MOTION FOR DEFAULT AGAINST
                           DEFENDANT JOSE GOMEZ-CORTES

          Plaintiffs, State Farm Mutual Automobile Insurance Company and State Farm Fire &

  Casualty Company (collectively the “State Farm Plaintiffs”), by and through their counsel of

  record, and pursuant to Federal Rules of Civil Procedure 37(b)(2)(A)(iv) and Southern District of

  Florida Local Rule 7.1, request that the Court enter default against Defendant Jose Gomez-Cortes


                                                   1
Case 1:18-cv-23125-RNS Document 123 Entered on FLSD Docket 07/03/2019 Page 2 of 5



  (“Dr. Gomez-Cortes”) for his repeated failures to respond to and participate in the discovery

  process including his violation of this Court’s June 13, 2019 Order [ECF No. 114] requiring Dr.

  Gomez-Cortes to provide discovery responses, produce documents, and attend deposition under

  penalty of default. In support, the State Farm Plaintiffs state:

          1.     On August 3, 2018, the State Farm Plaintiffs filed their Amended Complaint for

  common law fraud, violations of the Florida Unfair and Deceptive Trade Practices Act, unjust

  enrichment, and declaratory relief against all Defendants, including Dr. Gomez-Cortes. See [ECF

  No. 6]. On August 7, 2018, defendant Dr. Gomez-Cortes was properly served with process. The

  executed Service of Summons was filed with the Court on August 8, 2018. See [ECF No. 9].

          2.     Shortly thereafter, attorney Christian Carrazana appeared on behalf of all

  Defendants, including Dr. Gomez-Cortes on August 28, 2018. See [ECF No. 20].

          3.     On September 28, 2018, the Court granted attorney Carrazana’s motion to withdraw

  from representing several Defendants, including Dr. Gomez-Cortes. See [ECF No. 37].

          4.     Thereafter, on November 21, 2018, the State Farm Plaintiffs served Dr. Gomez-

  Cortes with their First Request for Production and First Set of Interrogatories. See Ex. 1, Service

  of First Request for Production and First Set of Interrogatories.

          5.     Then, on December 3, 2018, attorney Sean Ellsworth filed an Answer and

  Affirmative Defenses to Plaintiffs’ Amended Complaint on behalf of Dr. Gomez-Cortes. See [ECF

  No. 63].

          6.     As a result, the State Farm Plaintiffs served the discovery directed to defendant Dr.

  Gomez-Cortes on Mr. Ellsworth on December 21, 2019 and in doing so provided Mr. Ellsworth a

  30-day extension to respond to same.




                                                    2
  #68802076_v1
Case 1:18-cv-23125-RNS Document 123 Entered on FLSD Docket 07/03/2019 Page 3 of 5



          7.        The deadline for Dr. Gomez-Cortes to respond, pursuant to the December

  extension, expired on January 21, 2019. Shortly thereafter, in February 2019, counsel for Dr.

  Gomez-Cortes contacted counsel for the State Farm Plaintiffs requesting the State Farm Plaintiffs’

  position on Mr. Ellsworth’s intended motion to withdraw from representing Dr. Gomez-Cortes.

  The State Farm Plaintiffs did not object.

          8.        On February 20, 2019, attorney Sean Ellsworth filed a motion to withdraw as

  counsel of record for Dr. Gomez-Cortes. See [ECF No. 84].

          9.        On March 8, 2019, the Court granted attorney Sean Ellsworth’s motion to withdraw

  as counsel of record and further gave Dr. Gomez-Cortes until April 5, 2019 to obtain new counsel

  or file notice of proceeding pro se. See [ECF No. 87].

          10.       Following the expiration of the April 5, 2019 deadline, the State Farm Plaintiffs

  again sought responses from Dr. Gomez-Cortes.           See Comp. Ex. 2, April 23 & 26, 2019

  Correspondences.

          11.       Upon receiving no response, the State Farm Plaintiffs set Dr. Gomez-Cortes’s

  failure to respond for hearing. A hearing took place on May 30, 2019.

          12.       As a result of the May 30, 2019 hearing the Court entered an order requiring Dr.

  Gomez-Cortes to provide responses and produce discovery as of the date of his June 18, 2019

  deposition. See [ECF No. 114], June 13, 2019 Or. on May 30, 2019 Discovery Hearing. In its

  June 13, 2019 Order, the Court also ordered Dr. Gomez-Cortes to appear for his June 18, 2019

  deposition. Id.

          13.       In addition, this Court ordered that “[i]f Gomez-Cortes fails to respond to

  discovery, appear for his deposition, or produce responsive documents, Gomez-Cortes is subject

  to default upon filing of a proper motion by the State Farm Plaintiffs.” Id.



                                                    3
  #68802076_v1
Case 1:18-cv-23125-RNS Document 123 Entered on FLSD Docket 07/03/2019 Page 4 of 5



            14.    Dr. Gomez-Cortes was served with notice of his June 18, 2019 deposition on April

  23, 2019 and again on April 26, 2019.

            15.    Nonetheless, Dr. Gomez-Cortes failed to appear for his deposition.

            16.    Pursuant to Southern District of Florida Local Rule 7.1(a)(1)(D), an application for

  default need not incorporate a memorandum of law.

            17.    The State Farm Plaintiffs have served a copy of this motion on Dr. Gomez-Cortes

  via Federal Express Overnight.

            WHEREFORE, the State Farm Plaintiffs respectfully request that the Court enter a default

  against Dr. Gomez-Cortes for his failure to provide responses, produce documents, or attend his

  deposition as required by this Court’s June 13, 2019 Order.

  Dated: July 3, 2019                                     By: /s/ David Spector, Esq.

                                                            DAVID SPECTOR (FBN: 086540)
                                                            david.spector@hklaw.com
                                                            CAITLIN SALADRIGAS (FBN: 095728)
                                                            caitlin.saladrigas@hklaw.com
                                                            HOLLAND & KNIGHT
                                                            222 Lakeview Avenue, Suite 1000
                                                            West Palm Beach, FL 33401
                                                            Telephone: (561) 833-2000
                                                            Facsimile: (561) 650-8399

                                                            Attorneys for Plaintiffs

                                     CERTIFICATE OF SERVICE
            I hereby certify that on July 3, 2019, I electronically filed the foregoing document with the

  Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served this

  day on all counsel of record identified in the list below via transmission of Notices of Electronic

  Filing generated by CM/ECF and served on all other parties via Fed Ex overnight or U.S. Mail (as

  noted).

                                                           /s/ David Spector, Esq.
                                                          DAVID SPECTOR (FBN: 086540)

                                                      4
  #68802076_v1
Case 1:18-cv-23125-RNS Document 123 Entered on FLSD Docket 07/03/2019 Page 5 of 5



                                           SERVICE LIST

   Chad A. Barr, Esq.                             Richard J. Diaz, Esq.
   LAW OFFICE OF CHAD A. BARR, P.A.               Attorney at Law
   986 Douglas Avenue, Suite 100                  3127 Ponce De Leon Boulevard
   Altamonte Springs, FL 32714                    Coral Gables, FL 33134
   Telephone: (407) 599-9036                      Telephone: (305) 444-7181
   Email: chad@chadbarrlaw.com                    Facsimile: (305) 444-8178
          service@chadbarrlaw.com                 Email: rick@rjdpa.com
          paralegal@chadbarrlaw.com               Attorneys for Defendants Medical Wellness
   Attorneys for Defendant Jorge Rafael Coll      Services, Inc., Beatriz Muse, Lazaro Muse, and
   Served via email                               Noel Santos
                                                  Served via email
   Christian Carrazana, Esq.
   CHRISTIAN CARRAZANA, P.A.                      Louis V. Martinez, Esq.
   P.O. Box 900520                                LOUIS V. MARTINEZ, P.A.
   Homestead, FL 33030                            2333 Brickell Avenue,
   Telephone: (786) 226-8205                      Suite A-1,
   Email: christian@carrazana-legal.com           Miami, FL 33129
   Attorney for Defendant Pain Relief Clinic of   Telephone: (305) 764-3834
   Homestead, Corp.                               Email: louisvmartinez14@gmail.com
   Served via email                               Attorneys for Defendant Health & Wellness
                                                  Services Inc.
                                                  Served via email
   Karen B. Parker, Esq.
   KAREN B. PARKER, P.A
   2550 S. Bayshore Drive, Suite 102
                                                  Jose Gomez-Cortes, MD
   Coconut Grove, FL 33133
                                                  1840 West 49th Street, Suite 305
   Telephone: (305) 343-8339
                                                  Hialeah, FL 33012
   Email: kparker@kbparkerlaw.com
          kbparkerlaw@gmail.com                       - AND -
          parkerlawasst@gmail.com
                                                  3400 SW 130th Avenue
   Attorneys for Defendant Jesus Lorites
                                                  Miami, FL 33175
   Served via email
                                                  In Pro Se
                                                  Served via FedEx overnight
   Michael Nicoleau
   Michael D. Nicoleau, P.A.
   11900 Biscayne Boulevard, Suite 770
   North Miami, FL 33181-2737
   Telephone: (305) 438-7883
   Email: michael@nicoleaulaw.com
   Attorneys for Defendant Hugo Goldstraj
   Served via email




                                                  5
  #68802076_v1
